Judgment, Supreme Court, New York County (Saralee Evans, J.), entered August 16, 2011, inter alia, dissolving the parties’ marriage on the ground of cruel and inhuman treatment of plaintiff by defendant (Domestic Relations Law § 170 [1]), and ordering defendant to pay plaintiff counsel fees, unanimously affirmed, without costs.
Defendant’s present appellate arguments with respect to the dissolution of the marriage were resolved by this Court on a prior appeal (85 AD3d 448 [1st Dept 2011], appeal dismissed 17 NY3d 950 [2011]; see Eastside Exhibition Corp. v 210 E. 86th St. Corp., 79 AD3d 417, 418 [1st Dept 2010], affd on other grounds 18 NY3d 617 [2012], cert denied 568 US —, 133 S Ct 654 [2012]). There is no new evidence warranting additional consideration (see Clark Constr. Corp. v BLF Realty Holding Corp., 54 AD3d 604 [1st Dept 2008]).
Contrary to defendant’s contention, the court reviewed the *663financial circumstances of both parties, together with all the other circumstances of the case, and properly awarded interim counsel fees to plaintiff, “the less monied spouse” (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). Concur—Sweeny, J.E, Saxe, Moskowitz, Gische and Clark, JJ.